274 S.W.3d 637 (2009)
John L. DRIVER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68782.
Missouri Court of Appeals, Western District.
January 27, 2009.
Matthew Ward, Columbia, MO, for appellant.
Cory Lee Atkins, Asst. Attorney General, Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Prior report: 75 S.W.3d 899.

Order
PER CURIAM:
John Driver appeals the circuit court's judgment denying his motion for post-conviction relief under Rule 29.15.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).